
	

115 HR 4451 : Homeless Veterans’ Reintegration Programs Reauthorization Act of 2018
U.S. House of Representatives
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 4451
		IN THE SENATE OF THE UNITED STATES
		May 22, 2018Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to provide for a five-year extension to the homeless
			 veterans reintegration programs and to provide clarification regarding
			 eligibility for services under such programs.
	
	
 1.Short titleThis Act may be cited as the Homeless Veterans’ Reintegration Programs Reauthorization Act of 2018. 2.Reauthorization of homeless veterans reintegration programs (a)Five-Year extension of homeless veterans reintegration programsSection 2021(e)(1)(F) of title 38, United States Code, is amended by striking 2018 and inserting 2022.
			(b)Five-Year extension of homeless women veterans and homeless veterans with children reintegration
 grant programSection 2021A(f)(1) of such title is amended by striking 2018 and inserting 2022. (c)Clarification of eligibility for services under homeless veterans reintegration programsSection 2021(a) of such title is amended by striking reintegration of homeless veterans into the labor force. and inserting the following: “reintegration into the labor force of—
				
 (1)homeless veterans (including veterans who were homeless but found housing during the 60-day period preceding the date on which the veteran begins to participate in a program under this section);
 (2)veterans participating in the Department of Veterans Affairs supported housing program for which rental assistance is provided pursuant to section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) or the Tribal HUD–VA Supportive Housing (Tribal HUD–VASH) program;
 (3)Indians who are veterans and receiving assistance under the Native American Housing Assistance and Self Determination Act of 1996 (25 U.S.C. 4101 et seq.);
 (4)veterans described in section 2023(e) of this title or any other veterans who are transitioning from being incarcerated; and
 (5)veterans participating in the Department of Veterans Affairs rapid rehousing and prevention program authorized in section 2044 of this title..
			
	Passed the House of Representatives May 21, 2018.Karen L. Haas,Clerk
